Citation Nr: 9923167	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  93-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the 
veteran for the purposes of establishing eligibility for 
Department of Veterans Affairs (VA) benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army of the 
Armed Forces of the United States in a "beleaguered" status 
from December 1941 to April 1942 and in a "no casualty" 
status from April 1942 to May 1943.  This matter came before 
the Board of Veterans' Appeals (hereinafter "the Board") on 
appeal from a March 1993 rating decision of the Manila, 
Philippines Regional Office (hereinafter "the RO") which 
declined to reopen the appellant's claim for entitlement to 
service connection for the cause of the veteran's death for 
lack of new and material evidence.  

In an October 1995 decision, the Board granted the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board remanded the appeal to the RO in order for the 
appellant's claim to be reviewed with consideration of the 
entire evidentiary record and all applicable regulations, to 
include the provisions of 38 C.F.R. § 3.9(b) (1994).  In a 
January 1999 administrative decision, the RO, in pertinent 
part, determined that the appellant could not be recognized 
as the veteran's surviving spouse for the purposes of 
establishing eligibility for VA benefits.  The appellant has 
been represented throughout this appeal by the American 
Legion.  


REMAND

In reviewing the record, the Board notes that the January 
1999 administrative decision determined that the appellant's 
subsequent remarriage, after the veteran's death, to another 
man, R. R., on January 4, 1956, was a bar to entitlement to 
death benefits as the veteran's remarried widow.  The RO 
concluded that unless proof of dissolution of the marriage 
was received, the appellant could not be recognized as the 
veteran's unremarried widow for VA purposes.  The RO also 
noted that presumption of death, if invoked, must include a 
copy of the court decree declaring R. R., as presumably dead 
due to a long and unexplained absence.  

The Board observes that the term "surviving spouse" means a 
person of the opposite sex who was the spouse of a veteran at 
the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse) and who has not 
remarried or (in cases not involving remarriage) has not 
since the death of the veteran, and after September 19, 1962, 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.50 (1998).  

Additionally, the remarriage of the surviving spouse of a 
veteran shall not bar the furnishing of dependency and 
indemnity compensation to such person as the surviving spouse 
of the veteran if the remarriage is terminated by death, 
divorce, or annulment unless the Secretary determines that 
the divorce or annulment was secured through fraud or 
collusion.  38 U.S.C.A. § 1311(e)(1) (West 1991 and Supp. 
1998).  If the surviving spouse of a veteran ceases living 
with another person and holding himself or herself out openly 
to the public as that person's spouse, the bar to granting 
that person dependency and indemnity compensation as the 
surviving spouse of the veteran shall not apply.  38 U.S.C.A 
§ 1311(e)(2) (West 1991 and Supp. 1998).  

The Board also notes that:

Death should be established by one of the 
following types of evidence:
	(a)(1) A copy of the public record 
of the State or community where the death 
occurred.  
	(2) A copy of a coroner's report of 
death or a verdict of a coroner's jury of 
the State or community where the death 
occurred, provided such report or verdict 
properly identified the deceased.  . . . 
	(d) Where death occurs abroad:
	(1) A United States consular report 
of death bearing the signature and seal 
of the United States consul; or
(2) A copy of the public record of 
death authenticated by the United States 
consul or other agency of the State 
Department; or
	(3) An official report of death from 
the head of the department concerned, 
where the deceased person was, at the 
time of death, a civilian employee of 
such department.  
	(e) If the foregoing evidence cannot 
be furnished, the reason must be state.  
The fact of death may then be established 
by affidavits of persons who have 
personal knowledge of the fact of death, 
have viewed the body of the deceased, 
know it to be the body of the person 
whose death is being established, setting 
forth all the facts and circumstances 
concerning the death, place, date, time 
and cause thereof.  
	(f) If proof of death, as defined in 
paragraphs (a) through (e) cannot be 
furnished, a finding of fact of death, 
where death is otherwise shown by 
competent evidence, may be made by an 
official authorized to approve such 
findings.  Where it is indicated that the 
veteran died under circumstances which 
precluded recovery or identification of 
the body, the fact of death should be 
established by the best evidence, which 
from the nature of the case must be 
supposed to exist. . . .  38 C.F.R. 
§ 3.211 (1998).  

Further, it is also provided that:

(a) If satisfactory evidence is produced 
establishing the fact of the continued 
and unexplained absence of any individual 
from his home and family for a period of 
7 years or more and that a diligent 
search disclosed no evidence of his or 
her existence after the date of 
disappearance, and if evidence as 
provided in 3.211 cannot be furnished, 
the death of such individual as of the 
expiration of such period may be 
considered as sufficiently proved. . . . 
38 C.F.R. § 3.212 (1998).  

The Board observes that the appellant has not been provided 
with all of the pertinent laws and regulations as to the 
issue of entitlement to recognition as the surviving spouse 
of the veteran for the purposes of establishing eligibility 
for VA benefits.  Additionally, the appellant has also not 
been provided with the opportunity to present evidence or 
argument as to such issue.  See Bernard v. Brown, 4 Vet.App. 
384, 394 (1993).  The Board also notes that the January 1999 
administrative decision apparently did not consider the 
provisions of 38 C.F.R. § 3.212(a) (1998).  The Board 
observes that resolution of the issue of entitlement to 
service connection for the cause of the veteran's death 
without prior consideration of the appellant's entitlement to 
recognition as the surviving spouse of the veteran for the 
purposes of establishing eligibility for VA benefits would be 
contrary to the Court's holding in Harris v. Derwinski, 1 
Vet.App. 180 (1998) directing the avoidance of piecemeal 
review of claims.  Therefore, in light of the above, the 
Board concludes that additional development of the record is 
appropriate prior to appellate review.  

In light of the VA's duty to assist the appellant in the 
proper development of her claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claims to 
include the issue of entitlement to 
recognition as the surviving spouse of 
the veteran for the purposes of 
establishing eligibility for VA benefits.  

2.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  The 
supplemental statement of the case should 
specifically provide the appellant with 
all of the pertinent laws and regulations 
as to appellant's entitlement to 
recognition as the surviving spouse of 
the veteran for purposes of establishing 
eligibility for VA benefits.  

3.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if this 
claim continues to be denied, the appellant should be 
afforded a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The appellant need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the appellant's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


